                    Case 1:20-cv-00410-RDM Document 13-12 Filed 03/16/20 Page 1 of 4


NAVYEQUALOPPORTUNITY(EO) AND SEXUALHARASSMENTREPORT
NAVPERS535412(Rev. 08-2017)      SupportingDirectivesOPNAVINST5354.1G and OPNAVINST5300.13

                                                       ..                 ---                                        -                                                            -·- ....
                                                                                   -
                                                                                                                                                                              ~
PARTiv:-FORMAL             NE>TIF-ICATION   R!Vll!W
1. -. Jotlf~ -t!c:, c! ~d!e.'1 Taka:. !~ R~•~ RGpc.•L (Ta ::.o.
                                                             -~           v.·:t"iJ;;20 c.:V-.,'1a;day~ u, rac.:pt        ir---
                                                                                                                         lfl/,IVll    ,J
                                                                                                                                         .                           i                       ~   .•-   -·   ·-

(a) Reportwas completedon:                  (b) Reportwas foondto be:

     13JUL 18                                        SUBSTAN TIATED

(c) Basedon the followingftndlngs
                                :

     SEE REDACTED COPIES RECEIVED VIA FOIA PROCESS

                                                 11 ~ by CDR Keith , CNAF DEPUTY JAG
     MBR debriefed on outcome of report on l6IVtJl!C
                                                /'SMAt I"{


2. Right to reviewby higherauthority(via an appeal): I acknowledgenoticeof my right to SUbmlta statementconcerningthe Investigative
                                                                                                                                  findingsand
commandactiontaken, and to request review of thoseflnclngsand actionsby the Echelon II Commander. Any statement and, or requestmust be
submltledwithin7 days of ac:knowledgment .
<•>Echelon II Command: USFF                                                               (b) Echelon II CCS/EO ProgramManagerContact lnfonnaUon:


                                                                                                                          .. -               -
~alnant                                . (By $Jgnlng,Complainantafflnm the above has bffn reedand Is understood .)
                  Acknowledgment/Slgnattxe
        end to submil a statement/appeal.                                                 0      I 00 NOT Intendlo submit a statemenVappeal.
(a) Name:
                                                              (b) Spur.~                                  ~                                                  (C) Date:                   (d) SevenDayt:
COURTLANDA. SAVAGE                                                                                                                                                                               03JUL 19
                                                                                                                                                                     fq
                                                                                                                                                             ~4 "J"v..~
4. Aleged Offender
                 Acknowtedgmerc/Slgnature           , Alleged Offenderaffinnsthe abow hu bHn reed and I&underslood.)
                                        . (By signing
0   I Intendto submit a statement/appeal
                                      .                                                   D I 00 NOT Intendto submita statement/appeal.
<•>1-..iiTl'ii.                                               10) Signature:                                                                                 (C) Date :                  (cJ) Seven Oays:
MARTIN L. WEYENBERG
P.ART
    _V. FOiU.W.~                   ,,
                                    t..-
                                           -·         ·- ---::.----
                                                     --·              -
                                                                                  ~         •a
                                                                                                 "'
                                                                                                      --~--
                                                                                                         .     r,¥
                                                                                                               ~-~
                                                                                                                          ···-·-·-
                                                                                                                           '"'-      • ._.       -~-
                                                                                                                                                        --
                                                                                                                                                       ..ii:: -
                                                                                                                                                                         ..                        -
                                                                                                                                                                                                       -
1. First Appeal Res\Als
                      :
D CONCUR                                                                                  0      00 NOT CONCUR




(a) Name of Echelon II ReviewingAuthority                                       (b) Rank/Rate·         (c) CommandName/UIC:
    (Commander/Deslgnee)  :



(d) Contact Information:                                                        (e) Signature:                                                                                           (I) Date;



                                    . (By $/gnlng, Compl.inant affirms the abow hu been reed andIs understood .)
2. Complmant Acknowledgment/Signature
O I Intend lo submit a statement/appeal.                                                  0      I DO NOT Intend to submit a statement/appeal.
(a) Name:                                                     (b) Signature:                                                                                  (C) Date:                  (d) Seven Days,
COURTI.ANDA. SAVAGE
3. Alleged Offender Acknowledgment/Slgnatu-e.(By sJgnlng,Alleged Offenderatrtrtnsthe above has been read and Ia understood)
0   I ln4endto submit a statement/appeal.                                                 D I DO NOT Intendto submit a statemen4/appeal.
(a) Name:                                                     (b) Signature:                                                                                  (c) Date :                 (d) Seven Days ;
MARTIN L. WEYENBERG

          Plaintiff's Exhibit 11                                          FOR OFFICIAL USE ONLY                                                                                              4Page4
                                                                                                                                                                                               of 7
                                                                            PRIVACY SENSITIVE                                                          PrintForm                  J
                  Case 1:20-cv-00410-RDM Document 13-12 Filed 03/16/20 Page 2 of 4


NAVY EQUAL OPPORTUNITY(EO) AND SEXUAL HARASSMENTREPORT
NAVPERS5354/2 (Rev. 08-2017)       Supporting Directives OPNAVINST5354.1G and OPNAVINST5300.13
    V. FORMALAP.PEAL(continued)
PART-                                                               --         .
4. SECNAV• Final AppealResults(actionthat been taken to resolve report by reviewingauthority):
                                                                                                           -               -                 --
0   CONCUR                                                                     0   DO NOT CONCUR




(a) Name of SECNAVReviewingAuthority:                              (b) Rank/Rate:     (c) CommandName/UIC:



(d) ContactInformation:                                            (e) Signature:                                            (I) Date:



5. ComplainantAcknowledgment/Signature
                                    . (By signing. Complainantaffirms the abovehas been read and is understood.)
(a) Name:                                               (b) Signature:                                                       (c) Date:
COURTLANDA. SAVAGE

6. AllegedOffenderAcknowledgment/Signature
                                        . (By signing, Alleged Offenderaffirmsthe abovehes been reed end is understood.)
(a) Name:                                                          (b) Signature:                                            (c) Date:
MARTIN L. WEYENBERG
PARTVC FbRMALREPORTFOLLOW-UP                            --·- -            ·-           --   .
                                                                                                   -~·-
                                                                                       -                                       -
1. ComplainantFollow-UpSurvey (Commandersshall conducta follow-updebrief with the Complainant3~5 days after the fine/ action. Commend
follow-upwill Includea determinationof Complainantsatisfactionwith the effectivenessof correctiveaction, timeliness,present commandclimate,and
a review to ensureretaliationdid not occur.):

(a) Were you subjectedto any form of retaliationbecauseof your report?

(b) Rate your level of satisfactionwith the processingof your report.


(c) Rate your level of sallsfactlonwith the resolutionof your report.

(d) VVhatcouldhave preventedthis Incident?




2. ComplainantFollow-UpComments:




3. ComplainantAcknowledgment/Signature.(By signing, Complainantaffirms the abovehas been read and Is understood.)
(a) Name:                                                          (b) Signature:                                            (c) Date:
COURTLANDA. SAVAGE

4. CommanderFollow-UpNotes. (Indicatedates/natureof any actionspromptedby Complainant debrief. Attachadditionalsheets as necessary.)




5. CommanderAcknowledgment/Signa
                              ture. (By signing,CommandingOfficeraffirms the above Is conect and reportprocess Is complete.)
(a) Name:                                                          (b) Signature:                                           (c) Date:



                                                              FOR OFFICIAL USE ONLY
       Plaintiff's Exhibit 11                                    PRIVACYSENSITIVE                         Print Form
                                                                                                                                5Pages
                                                                                                                                   of 7of5
       Case 1:20-cv-00410-RDM Document 13-12 Filed 03/16/20 Page 3 of 4



From: "Chase, Stepfaney L SCPO USN (USA)" <stepfaney.chase@navy.mil>
Date: June 24, 2019 at 9:46:50 PM EDT
To: "
Cc: "Burkett, Sarah F LT USN (USA)" <sarah.burkett@navy.mil>, "Keith, Brandon S CDR USN
COMNAVAIRPAC (USA)" <brandon.keith@navy.mil>, "Neal, Dennis R CIV USN COMPACFLT
PEARL HI (US)" <dennis.neal@navy.mil>, "Tarkowski, Jonothan T SCPO USN (USA)"
<jonothan.tarkowski@navy.mil>
Subject: Formal Report

Good Evening Mr. Savage,

Attached are
the requested documents received from you and CNAL CCS. The original report was received
by VFA 106 CMEO/CNAL CCS ETC Tiffany Silkworth-Mallory 28MAR18.

Information missing Page 1 of 1:
PART I.
-3. DOD ID Number
-16. Complaint Signature
-17. Date (input date filed 02APR18)
Information missing Page 2 of 2:
PART II.
-16. (b)Signature (c)Date (input date filed 02APR18)
Information missing Page 3 of 3:
PART III.
-5 (b)Signature (c)Date (input date filed 02APR18)

PART IV. FORMAL NOTIFICATION REVIEW
-Member debrief on outcome of investigation via phone conf. 16MAY19 by CDR Keith, CNAF
Deputy JAG.
-3. If you intend to submit an appeal you have seven days from today to submit a written
statement. (03JUL19)
Please check applicable blocks: “I INTEND” or “I DO NOT INTEND” of this section and sign &
date.

4. APPEAL PROCESS (OPNAVINST 5354.1G) pg 4-6:
a. Either the complainant or the alleged offender of the report may appeal the decision on a
formal harassment or unlawful discrimination report. There are two levels of appeal, neither
automatic. Each appeal must be affirmatively requested by either the complainant or the alleged
offender to the report. In addition to the NAVPERS 5354/2, documentation such as statements
of witnesses, personnel record entries, etc., that may be helpful in resolving an appeal, may be
submitted to the appellate authority by the party requesting the appeal. Both parties must initial
the NAVPERS 5354/2, as applicable, to declare or decline the request for a review.
b. The first appeal of a decision on a formal harassment or unlawful discrimination report will be
to the echelon 2 commander of the command where the report was investigated and
adjudicated. This appeal must be requested within 7 days of the notice of the determination on
the formal harassment or unlawful discrimination report. For SELRES personnel, the request for
an appeal must be made within one drill cycle or the report will be considered closed. The
echelon 2 CCS must collaborate on the higher level review utilizing OPNAV 5354/4
Formal Report Higher Level Review. Review of the initial appeal must be completed within 30
calendar days of receipt of the appeal.



Plaintiff's Exhibit 11                                                                     6 of 7
       Case 1:20-cv-00410-RDM Document 13-12 Filed 03/16/20 Page 4 of 4



Note: The CCS that conducted the sufficiency review must not conduct the higher level review
when a member exercises his or her right to appeal the decision on a formal harassment or
unlawful discrimination report.
c. If a further appeal is requested, the final resolution of an appeal on a formal harassment or
unlawful discrimination report will rest with SECNAV or his or her designee. Once requested,
the GCMCA will forward the report and all documents pertinent to the report to SECNAV, via
OJAG Administrative Law (Code 13), for final review. The final appeal to SECNAV must
be requested within 30 days of receipt of the GCMCA’s decision on the initial appeal. For
SELRES personnel the request for the final appeal must be made within one drill cycle of
the report or the report will be considered closed. An appeal requested after 30 days, may be
returned as untimely, unless unusual circumstances justify the delay.
d. An appeal may be submitted on any legal or equitable grounds based upon a perception that
existing DoD or DON regulations were incorrectly applied in the particular case, that facts were
ignored or weighed incorrectly, or on any other good faith basis.
e. Both the initial and final appellate authority may determine whether the initial report or the
appeal was made in good faith and, if not, take appropriate corrective measures, including
punitive ones.

I’m standing by to assist in this process; if your intentions are to submit an appeal, once I
receive the statement I will forward it to CNAL/USFF command, who will assume all processes
concerning this report.

V/r

AMCS (AW/SW) Stepfaney L. Chase
Force Command Climate Specialist
COMNAVAIRPAC (N11)




FOR OFFICIAL USE ONLY - PRIVACY SENSITIVE - Do not disseminate this email, or its
contents, to anyone who does not have an official need for access. Any misuse or unauthorized
disclosure can result in both civil and criminal penalties.




Plaintiff's Exhibit 11                                                                     7 of 7
